Exhibit 10
 
GENERAL ELECTRIC CAPITAL CORPORATION AND CONSOLIDATED AFFILIATES
 
AMENDED AND RESTATED AGREEMENT








AMENDED AND RESTATED AGREEMENT (the "Agreement") dated February 24, 2015, by and
between GENERAL ELECTRIC COMPANY, a New York corporation ("GE") and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation ("GE CAPITAL").
 
WITNESSETH:
 
WHEREAS, GE owns all of the outstanding common stock of GE Capital;
 
WHEREAS, GE and GE Capital consider it to be in their respective best interests
that the ratio of earnings to fixed charges of GE Capital and consolidated
affiliates be not less than 1.10 for each GE Capital fiscal year; and
 
WHEREAS, GE and GE Capital wish to amend and restate an agreement originally
entered into on March 28, 1991 and previously amended and restated on October
29, 2009.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual advantage and
benefit of the parties hereto and other good and valuable consideration, the
parties hereto hereby agree as follows:


1.  
GE shall make income maintenance payments to GE Capital, constituting additions
to the pre-tax income of GE Capital, to the extent that such payments are
necessary to cause the ratio of earnings to fixed charges of GE Capital and
consolidated affiliates (determined on a consolidated basis and in accordance
with present SEC regulations) to be not less than 1.10 for the period, as a
single aggregation, of each GE Capital fiscal year commencing with the GE
Capital fiscal year ending December 31, 1991; provided, however, that non-cash
charges attributable to goodwill and intangibles shall be excluded from the
calculation of such ratio.



2.  
This Agreement may not be amended in a manner adverse to GE Capital unless (a)
holders of not less than 50.1% of the aggregate principal amount of senior
unsecured debt securities (with an original stated maturity in excess of 270
days) issued, or guaranteed, by GE Capital and outstanding at the time of such
proposed amendment, consent to the amendment, or (b) the amendment does not
result in a downgrade of GE Capital's long-term ratings at the time of such
amendment (as determined by each of Moody's Investor Service, Inc. and Standard
and Poors, a division of the McGraw-Hill Companies).



3.  
This Agreement is not, and nothing herein contained and nothing done pursuant
hereto by GE shall be deemed to constitute, a guaranty by GE of the payment of
any indebtedness, obligation or liability of any kind or character whatsoever of
GE Capital or any of GE Capital's direct or indirect subsidiaries.



4.  
This Agreement may be terminated by five years' prior written notice thereof
given by either party to the other and shall terminate on the date which is the
fifth anniversary of the date of such notice of termination.  Upon such
termination of this Agreement, no further obligation on the part of GE shall
thereafter arise hereunder to make any income maintenance payment to GE Capital.

 
5.  
This Agreement shall be governed by the laws of the State of New York.



6.  
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.



 



--------------------------------------------------------------------------------





GENERAL ELECTRIC COMPANY
 


 


 
By:      /s/ Jeffrey S. Bornstein                
 
Name:  Jeffrey S. Bornstein
 
Title:    Senior Vice President and Chief Financial Officer
 


 


 
GENERAL ELECTRIC CAPITAL CORPORATION
 


 


 
By:       /s/ Keith S. Sherin
 
Name:  Keith S. Sherin
 
Title:  Chairman, Chief Executive Officer and President
 


 
 